SEXTON, J. (Ad Hoc),
dissenting.
|TThe record clearly reflects, and Ms. Shipp testified, that the reason she sought the protective order was the effort to get her committed. Indeed that effort caused her significant inconvenience and was clearly manipulative.
However, the statutes at issue, La. R.S. 46:2135 and 46:2136, require that there be “good cause shown” for the issuance of a protective order. “Good cause shown” is defined in La. R.S. 46:2135 as a showing of “immediate and present danger of abuse.”
Domestic abuse is defined in La. R.S. 46:2132(3) as an offense against the person except negligence, injury or defamation. Offenses against the person are found in Part II of Title 14 beginning with 14:29, homicide, and concluding with 14:502.2, crimes of violence against 65-year-old victims.
I believe this record does not support that this petitioner was in immediate danger of physical or sexual abuse or an offense against the person as defined by Title 14. See Coy v. Coy, 46,655 (La.App. 2 Cir 7/13/11), 69 So.3d 1270; Culp v. Culp, 42,239 (La.App. 2 Cir. 6/20/07), 960 So.2d 1279.
I respectfully dissent.